The opinion of tbe court was delivered by
Swayze, J.
This is an action of replevin brought by the executor of Alfred M. Jordan against his widow to recover certain negotiable securities claimed by her as a gift from her husband. She was called as a witness' in her own behalf and testified that she had gone to a box in the vault of the Atlantic Sewerage Company, taken bonds out. of an envelope on which her husband had written before their marriage “Property of Miss E. W. Hodges” (her maiden name), and after their marriage her married name, “Elinor IT. Jordan,” and had erased the words “Miss E. W. Hodges.” The defendant cut the coupons and took them away. She was then asked Avhat she did with the coupons and answered, “I gave them to Mr. Jordan. He needed the mone}.” Whereupon, on motion of plaintiff’s counsel, the court ordered stricken out the words “He needed the money.” Counsel for the defendant then asked her, “Why did you give the coupons to Mr. Jor-ran ?” On objection of plaintiff this was excluded, seemingly *113<'ii the ground that it was asking for a transaction with the deceased. If it was, it was the same transaction of which the plaintiff was taking advantage when he had only a part of her answer to the preceding question left in the record, and that part, the part which related to the transaction itself. The situation is therefoie that the court allowed the plaintiff to avail itself of the testimony as to the transaction, but excluded the explanation. Standing by itself, the testimony that she gave the coupons to her husband was ambiguous. It might mean that it was a donation on her part, or it might mean that it was a delivery to the husband as alread.y the rightful owner. Such acts are susceptible of explanation (Luse v. Jones, 39 N. J. L. 707, 711; Frome v. Dennis, 45 Id. 515, 520), but cannot be explained by verbal statements not contemporaneous witli the acts. Veader v. Veader, 89 Id. 399. Tt was error to exclude the question “Why did you give the coupons to Mr. Jordan?” The answer might or might not be admissible. The error was serious, for the defendant had acquiesced in the ruling which made the answer to the preceding question a garbled answer, no doubt because he relied on his ability to do away with the effect, of that error by pursuing a different line of "inquiry. To add force to the error the judge referred in his charge to the garbled testimony. If it was inadmissible, all of it should have been stricken out. If admissible, none should have been stricken out. The effect of the ruling was to give the plaintiff the benefit of what helped it and deprive the defendant of the benefit of what helped her. For this error the judgment must he reversed, to the end that there may he a venire de novo.
For affirmance — -None.
For reversed. — The Otttee Justtoe, Swayze, TeeNot-taed, Behge-N, MiNtuRN, Kaxtsci-t, BlacK, IvatzeNbaoh, Hep-PENTTETMER, "WILLIAMS, TaYLOR, GARDNER, AoKERSON, JJ. 13.